J-A28011-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                       IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

JAMES T. MARSH

                            Appellant                   No. 1689 EDA 2014


             Appeal from the Judgment of Sentence May 27, 2014
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): MC-51-MD-0000229-2014


BEFORE: GANTMAN, P.J., PANELLA, J., and SHOGAN, J.

MEMORANDUM BY GANTMAN, P.J.:                       FILED NOVEMBER 13, 2015

        Appellant, James T. Marsh, appeals from the judgment of sentence

entered in the Philadelphia County Court of Common Pleas, following his

conviction for the summary offense of criminal contempt.1 We affirm.

        In its opinion, the trial court fully and correctly sets forth the relevant

facts and procedural history of this case. Therefore, we have no reason to

restate them.

        Appellant raises the following issues for our review:

           WAS THE FINDING OF CRIMINAL CONTEMPT FOR
           VIOLATION OF 42 PA.C.S.A. 4132(1), (2), (3) NOT
           SUPPORTED BY SUFFICIENT EVIDENCE SINCE THE
           EVIDENCE DID NOT SUPPORT A FINDING THAT
           [APPELLANT] KNEW OR ACTED INTENTIONALLY OR
____________________________________________


1
    42 Pa.C.S.A. § 4132.
J-A28011-15


         WILLFULLY THAT HIS CLIENT WAS NOT ENTITLED TO
         WEAR HIS MARINE MILITARY UNIFORM DURING HIS
         CRIMINAL TRIAL? WAS THE CONTEMPT FINDING NOT
         SUPPORTED BY THE EVIDENCE SINCE [APPELLANT] WAS
         THE VICTIM OF HIS CLIENT’S MISREPRESENTATION AND
         DECEIT? WAS THE EVIDENCE INSUFFICIENT TO SHOW
         [APPELLANT] HAD ANY INTENT TO OBSTRUCT JUSTICE,
         ANY INTENT TO DELAY THE TRIAL, ANY INTENT TO
         CREATE A MISTRIAL, ANY INTENT TO MISBEHAVE IN THE
         PRESENCE OF THE COURT, ANY INTENT TO VIOLATE A
         COURT ORDER, AND ANY INTENT TO ACT IN A
         DISOBEDIENT FASHION IN OPEN COURT?      WAS THE
         FINDING OF CONTEMPT AN ABUSE OF DISCRETION? DID
         THE   EVIDENCE   DEMONSTRATE    NO   WILLFUL   OR
         INTENTIONAL CONDUCT BY [APPELLANT]?

         WAS THE FINDING OF CRIMINAL CONTEMPT FOR
         VIOLATION OF 42 PA.C.S.A. 4132(1), (2), (3) AGAINST
         THE WEIGHT OF THE EVIDENCE? SHOULD THE FINDING
         OF CONTEMPT SHOCK THE CONSCIENCE OF THE COURT?
         WAS THE FINDING OF CONTEMPT AN ABUSE OF
         DISCRETION?

(Appellant’s Brief at 5-6).

      A court’s power to impose a summary punishment for contempt is set

forth in Section 4132 as follows:

         § 4132. Attachment and summary punishment for
         contempts

         The power of the several courts of this Commonwealth to
         issue attachments and to impose summary punishments
         for contempts of court shall be restricted to the following
         cases:

            (1) The official misconduct of the officers of such
            courts respectively.

            (2) Disobedience or neglect by officers, parties,
            jurors, or witnesses of or to the lawful process of the
            court.


                                     -2-
J-A28011-15


           (3) The misbehavior of any person in the presence
           of the court, thereby obstructing the administration
           of justice.

42 Pa.C.S.A. § 4132.

     After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Genece E.

Brinkley, we conclude Appellant’s issues on appeal merit no relief. The trial

court opinion comprehensively discusses and properly disposes of the

questions presented. (See Trial Court Opinion, filed November 5, 2014, at

10-16)   (finding:   (1)   Appellant   knew   or   should   have   known   his

misrepresentations would obstruct administration of justice by causing panel

of selected jurors to be discharged; court asked Appellant multiple times to

define the military status of his client (“Mr. Kennedy”) and each time

Appellant unequivocally answered that Mr. Kennedy was on active duty;

Appellant also repeatedly assured court that he could provide court with Mr.

Kennedy’s active duty papers; Appellant’s insistence and certainty regarding

Mr. Kennedy’s military status persuaded court to allow Mr. Kennedy to wear

his military uniform during jury selection; Appellant knew or should have

known his insistence would influence court’s actions; Appellant also knew his

misrepresentations would significantly disrupt court proceedings because

court warned Appellant that it would have to discharge jury if Appellant was

wrong about Mr. Kennedy’s military status; despite warnings from court,

Appellant continued to misrepresent Mr. Kennedy’s military status causing


                                       -3-
J-A28011-15


significant waste of court’s resources and delaying commencement of Mr.

Kennedy’s trial; therefore, evidence was sufficient to sustain contempt

convictions; (2) Appellant repeatedly assured court that Mr. Kennedy was

on active duty with the military despite Appellant’s uncertainty as to truth of

statements; Appellant continued to make these representations to court

even after court warned Appellant of consequences if Appellant’s assertions

were inaccurate; notwithstanding Appellant’s assurances to court that Mr.

Kennedy was on active duty, Mr. Kennedy testified at contempt hearing that

he and Appellant never discussed Mr. Kennedy’s military status or whether

Mr. Kennedy should wear his uniform to court; Appellant testified at

contempt hearing that he was indifferent to Mr. Kennedy wearing his

uniform to court, and Appellant did not understand true meaning of active

duty; court did not believe testimony that Appellant and Mr. Kennedy never

discussed Appellant’s military status or Mr. Kennedy wearing uniform, and

court found Appellant’s testimony to be patently incredible; instead, court

determined Appellant made misrepresentations about Mr. Kennedy’s military

status to incur benefit for Mr. Kennedy from appearing in court in military

uniform; court concluded Appellant’s actions recklessly or intentionally

misled court; thus, contempt finding did not shock one’s sense of justice and

Appellant’s challenge to weight of evidence fails). Accordingly, we affirm on

the basis of the trial court’s opinion.

      Judgment of sentence affirmed.


                                          -4-
J-A28011-15


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/13/2015




                          -5-
                                                                                     Circulated 10/20/2015 04:14 PM




                          IN THE COURT OF COMMON PLEAS
                     FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                              CRIMINAL TRIAL DIVISION


COMMONWEALTH
                                                       ..                                 '
                             MC-51·M0-0000229·2014 comm. v. Marsh, James T.
                                               Op1n1on                                NOV' 0 ·5 2014
       vs.
                                                                                 Criminal Appeals Unit
                                 llll 111111111111111111                       First Judicial District of PA
                                      7219724841
                                                                              SUPERIOR COURT
JAMES MARSH                                                                   1689 EDA 2014



BRINKLEY, J.                                                                  NOVEMBER 5, 2014

                                                    OPINION

       Defendant James Marsh appeared before this Court for a contempt hearing on March 20,

2014. This Court found Defendant in contempt and ordered him to pay a $500 fine. Defendant

appealed this sentence to Superior Court and raised the following issues on appeal: (1) whether

there was sufficient evidence to find Defendant in contempt; and (2) whether the finding of

contempt was against the weight of the evidence.

                           PROCEDURAL IDSTORY AND FACTS

       On September 19, 2011, Defendant Marsh appeared before this Court representing his

client, Chal Kennedy, Jr. ("Kennedy"), at a status listing for an upcoming trial. At the hearing,

Kennedy wore a Blue Dress "D" Uniform from the United States Marine Corps. The .

Commonwealth objected to Kennedy wearing the uniform, and Defendant Marsh was instructed

that he would have to provide authorization from the armed forces if Kennedy wished to appear

in court again wearing his uniform. On October 15, 2013, the day scheduled for jury selection in



                                                            1
                                                                                 Circulated 10/20/2015 04:14 PM




Kennedy's trial, Kennedy again wore the uniform to court and the Commonwealth again

objected to it. This Court reminded Defendant Marsh that he was supposed to provide the Court

with permission for Kennedy to be dressed in uniform, and Defendant Marsh stated, "I can get ·

that, Your Honor ... I can have that for you right after lunch." (N.T. 10/15/2013 p. 5)

        After Kennedy and his co-defendant were collcquied regarding any offers made by the

Commonwealth and whether they wished to proceed with trial, Defendant Marsh stated that he

had sent a text message to Kennedy's supervisor, Staff Sergeant Brad Jackson (" Jackson") and

Jackson replied, "He should have worn his Charlies or Alphas, but these are Deltas, but I don't

know of any regulations that said he can't. He has been working with me and that's the

uniform." Id. at 20. This Court then reiterated to Defendant Marsh that he needed.to show the

Court the official regulations in writing which stated that Kennedy was allowed to wear the

military uniform while on trial as a criminal defendant. Defendant Marsh assured the Court that

he would provide appropriate documentation.      After the Court returned from lunch, Defendant

Marsh cited paragraph 2002 of the Marine Corps Uniform Regulations in support of Kennedy

being able to wear the uniform. According to this patagraph, "Commanders may prescribe Blue

Dress C [sic] as the uniform for the day for specified occasions or duties ... this uniform is

authorized for leave and liberty." Id. at 23-24. In addition, this Court received a fax from

Jackson which read, "I'm writing this letter to give guidance in reference to Corporal Kennedy

wearing his service uniform to court.: There are no rules to m'.y knowledge that say we cannot

wear our service uniform while appearing for a court hearing." Id. at 25.

       After the Commonwealth attorney, Nicole Pedicino, Esquire, stated that her co-workers

who ate reservists in the military would not wear their uniform in court because they are in the

reserves, the following exchange took place:



                                                  2
                                                                               Circulated 10/20/2015 04:14 PM




                 THE COURT:              Well, is [Kennedy] in the reserves?

                 MS. PEDICINO:           I have no idea. He's-

                 THE COURT:              What is his status?

                 DEFENDANT
                 MARSH:                  He's on liberty as of today. He would be working
                                         if he wasn't in here today, Your Honor. He's
                                         active duty.

                 THE COURT:              No, that doesn't answer my question. He's active
                                         duty?

                 DEFENDANT
                 MARSH:                  That's correct, Your Honor.

                 THE COURT:              He's not a reservist?

                 DEFENDANT
                 MARSH:                  He's not.

Id. at 25-26. Defendant Marsh further stated that "[Kennedy has] never not been on active duty",

and that "he could get [Kennedy's] orders that say [Kennedy] is active duty." Id. at 27. Shortly

thereafter, in response to this Court's question whether Kennedy was still working in the

Marines, Defendant Marsh stated, "That's correct, Your Honor ... on active orders." Defendant

Marsh further claimed, "We can get those orders if we take a recess, Your Honor." Id. at 29.

After Ms. Pedicino expressed doubt that Kennedy would still be on active duty after being

incarcerated for roughly a year and asked this Court whether the Marine Corps initiated a

separation action against Kennedy during that time period, Defendant Marsh stated, "That was

withdrawn that action against him ... and he was put back in active duty." Id. at 29-30. Based on

Defendant Marsh's repeated assurances, this Court stated that Kennedy could wear the uniform

during jury selection. Id .. at 39-40.




                                                     3
                                                                                 Circulated 10/20/2015 04:14 PM




           After this Court returned from a brief recess, Ms. Pedicino stated that her office had been

in contact with Jackson: Ms. Pedicino stated that Jackson told her office that Kennedy was not

on active duty, but was a reservist who had been working for Jackson for only three weeks. In

response; Defendant Marsh asserted, "We can bring [Kennedy's] active orders as I suggested

tomorrow to you.,, Id. at 41-42. After this Court stated it had allowed Kennedy to remain in his

uniform "because I accepted it when you said that you knew he had active duty papers,"

Defendant Marsh again stated, "Okay, and I can do that tomorrow." Id. at 43. This Court then

stated, "I'm concerned because I believe that there is some ... sort of fraud on the Court because

I've been very specific about what I required and I've been very specific about the reason that I

required it." Id. This Court further stated, "See my concern is this: This panel has seen him in

uniform. I've given them the cautionary instruction. I don't want to waste a day ... and have to

release this whole panel tomorrow because I'm sure that that's what the Commonwealth is going

to ask to do .. .I don't want to waste time here. I don't want to waste this day. So where are the

papers because they should have been brought anyway. I had asked about this last time." Id. at

45. Defendant Marsh then stated, "we'll bring the documents in tomorrow at 8:30", and assured

the Court, "He'll have them." Id. at 50, 62. This Court asked Defendant Marsh if he would allow

the Court to ask Kennedy directly whether he was on active duty, and Defendant Marsh stated,

"Not when he's going to produce the documents as you requested per your order tomorrow." Id.

at63-64.

       On October 16, 2013, the next day, Defendant Marsh failed to bring in any

documentation showing that Kennedy was on active duty. Defendant Marsh stated that he was

unable to do so because he had a personal matter to attend to the night before and did not have

the time to obtain any documentation. (N.T. 10/16/2013 p. 4). This Court then stated that it



                                                    4
                                                                                 Circulated 10/20/2015 04:14 PM




 would have to discharge any jury members who had seen Kennedy in his uniform in order to

 cure the prejudice against the Commonwealth. Id. at 5. After a short recess, this Court read from

 a fax it received directly from Staff Sergeant Jackson. According to Jackson, "Corporal

Kennedy has been volunteering (emphasis added) his support to my office ... His assistance

would set him up to apply (emphasis added) for active duty program known as EAD and also

give him points towards his promotion. This program allows the reservist to become active duty

recruiters ... Corporal Kennedy from my knowledge at this time is a reservist who can be

activated to be on active duty to help with the needs of the Marine Corps." Jackson further

stated, "While working with Corporal Kennedy he asked my advice in regards to wearing his

uniform to appear in court. When I answered the question, which was based on my experience in

active duty, I told him we are. In the past I have worn my uniform for court in regards to traffic

violations. I wasn't fully aware of Corporal Kennedy's charges he was facing when I presented

the information to him." Id. at 13.:. 14. Based upon this fax, this Court stated that the unequivocal

representations Defendant Marsh had made to this Court that Kennedy was on active duty were

incorrect. This Court further stated that, consequently, it would schedule a contempt hearing for

Defendant Marsh after Kennedy's trial was complete. Id. at 14.

       On March 20, 2014, this Court held a contempt hearing. The Commonwealth was

represented at the hearing by Ms. Pedicino while Defendant Marsh was represented by Stephen

Older, Esquire. The defense called Kennedy as its sole witness. Kennedy testified that he had

appeared in court on October 15, 2013 in his dress blue Delta uniform. Kennedy stated that he

had worn his uniform to court that day because he was told that he could wear it, and because he

planned on going to work after he appeared in court that day. Kennedy testified that he

volunteered at the Marine Corps Recruiting Center on Broad Street and Cecil B. Moore Avenue.



                                                  5
                                                                               Circulated 10/20/2015 04:14 PM




 Kennedy testified that Defendant Marsh never told him to wear the uniform in court, nor did he

· ever discuss wearing the uniform in court with Defendant Marsh. Kennedy stated that he had

never told Defendant Marsh that he was on active duty, but he did tell Defendant Marsh he was

checking into a new unit sometime between October 17, 2013 to October 23, 2013. Kennedy

stated that he told Defendant Marsh this on October 15, 2013, and he never had any discussions

with Defendant Marsh regarding his status in the military prior to that date. Id. at 3-6, 14-15.

This Court then asked Kennedy to clarify exactly what he meant when he stated that he would be

checking into a new unit. Kennedy stated that he had received orders to begin active duty

training as a reservist. Kennedy stated that he was not on active duty with the Marines on

October 15, 2013 or October 16, 2013. Id. at 18-20.

       Mr. Older argued that Defendant Marsh lacked the necessary intent to be held in

contempt. Mr. Older stated that Defendant Marsh believed that Kennedy was on active duty

based on conversations he had with Kennedy and Kennedy's stepfather. Mr. Older stated that it

was only when Defendant Marsh received Kennedy's orders on the night of October 15, 2013,

that he knew that Kennedy was not on active duty. Mr. Older stated that Defendant Marsh did

not lie to this Court about Kennedy's status because he believed that Kennedy was active. Mr.

Older argued that a lie required the declarant to know that the statement made was false, and

Defendant Marsh had no knowledge or reason to believe that Kennedy was not on active duty.

Id. at 23-26. Mr. Older further stated there was no evidence to show that Defendant Marsh had

made a willful misrepresentation to this Court that he knew to be false because Defendant Marsh

had reason to believe that Kennedy was on active duty. Id. at 34. Mr. Older further argued that

Defendant Marsh would not have continued to assert that Kennedy was on active duty if he knew




                                                 6
                                                                               Circulated 10/20/2015 04:14 PM




 that to be false and that he would be unable to produce any documentation showing that Kennedy

 was on active duty. Id. at 37-38.

        Ms. Pedicino, on behalf of the Commonwealth, stated that Kennedy had been

 volunteering for the Marine Corps for only three weeks prior to October 15, 2013. Ms. Pedicino

 further stated that common sense would cause a reasonable person to question whether someone

 who had recently been in jail for ten months awaiting trial on multiple felony charges would be

 on.active dutywith the military. Ms. Pedicino argued that Defendant Marsh had an ethical

 obligation to speak the truth to this Court, and yet he continued to insist that Kennedy was on

 active duty even though he did not know that. Ms. Pedicino stated in candor to the Court that

 Defendant Marsh could have told the Court that he needed to confirm that Kennedy was on

 active duty prior to making any representations to the Court, but instead Defendant Marsh

 continually lied to the Court and stated that he knew Kennedy was on active duty. Id. at 44-46.

        Defendant Marsh then spoke on his own behalf. Defendant Marsh stated that Kennedy

was his only source of information and that he never made any other representations.    Defendant

Marsh stated that he was zealous in his representation of Kennedy, and both he and Kennedy's

· stepfather thought that Kennedy was on active duty. Defendant Marsh further stated that he did

not know what active duty meant and that it was not his job to find out what it meant. Defendant

Marsh stated that he did not want Kennedy to wear the uniform throughout the trial, and did not

care if Kennedy wore the uniform. Defendant Marsh stated that he believed his client when

Kennedy told him he was on active duty, and that he had an ethical duty to believe his client or

withdraw from the case. Defendant Marsh claimed there was no benefit to Kennedy wearing his

uniform during jury selection and he believed that Kennedy was allowed to wear it based on his




                                                 7
                                                                               Circulated 10/20/2015 04:14 PM




 conversation with Jackson. Id. at 52-55. This Court then found Defendant Marsh in contempt and

 deferred sentencing. Id. at 59-60.

        On May 27, 2014, this Court held a sentencing hearing for Defendant Marsh. Defendant

Marsh was represented at sentencing by Samuel Stretton, Esquire, while the Commonwealth was

represented by Ms. Pedicino. Mr. Stretton asked this Court to reconsider the contempt finding.

Mr; Stretton argued that, because Defendant Marsh was never in the military, he did not

understand the distinction between being a reservist and being on active duty. Mr. Stretton

stated that Defendant Marsh believed that Kennedy was on active duty, and that he was allowed

to wear his uniform ifhe was on active duty. (N.T. Sentencing 5/27/2014 p. 3, 8). Mr. Stretton

stated that Defendant Marsh had a reasonable belief that Kennedy was allowed to wear the

uniform, and he did not mislead this Court in any way. Mr. Stretton argued that contempt

required either intentional misconduct or grossly reckless conduct, and that the mistake

Defendant Marsh made did not rise to the level of either. Mr. Stretton claimed that Defendant

Marsh did not intend to influence the jury by having Kennedy in his uniform, but merely

believed it was permissible for Kennedy to be in uniform. Mr. Stretton stated that Defendant

Marsh had a good reputation in Philadelphia and had always been respectful in court. Id. at 10-

14.

        Ms. Pedicino, on behalf of the Commonwealth, stated that whether Defendant Marsh had

good character or reputation was no reason to reconsider the finding of contempt. Ms. Pedicino

argued that this Court had conducted an extensive hearing on this matter, that it had been fully

litigated, and that the evidence was clear that Defendant Marsh was guilty of contempt. Id. at 14.

       This Court denied Defendant Marsh's motion for reconsideration. This Court stated that

Kennedy previously had appeared in court and testified that he never misrepresented his military



                                                 8
                                                                                 Circulated 10/20/2015 04:14 PM




 status to Defendant Marsh. This Court further stated that Defendant Marsh continually insisted

 that Kennedy was on active duty, and that Defendant Marsh never told Jackson that Kennedy

 was standing trial for felony criminal charges. This Court noted that the Commonwealth had

 objected to Kennedy wearing his uniform atprevious listings, and Defendant Marsh was told

 repeatedly that he needed to prove to the Court that Kennedy was allowed to wear the uniform.

 Id. at 14~21.

         Mr. Stretton then asked this Court to impose a fine of one hundred dollars. Mr. Stretton

 argued that Defendant Marsh believed that Kennedy had a right to wear his military uniform and,

 although this belief proved wrong, it should not warrant Defendant Marsh having to pay for the

costs of the courtroom. Mr. Stretton stated that a substantial fine or restitution would be

financially burdensome to Defendant Marsh. In addition, Mr. Stretton stated that Defendant

Marsh still would have to answer to the disciplinary board of the Pennsylvania Bar because he

wasfound in contempt. Id. at 23-25.

        Defendant Marsh then spoke on his own behalf. Defendant Marsh apologized for his

actions and requested that this Court impose a fine of five hundred dollars. Defendant Marsh

stated this matter had caused him to reconsider his behavior in court and that he would be more

careful in the future as to what he represented to the court. Defendant Marsh stated that Kennedy

still owed him approximately sixteen-thousand dollars on this case. Defendant Marsh further

stated that he was a sole-practitioner and was responsible for all tasks in his office. Defendant

Marsh stated he usually worked seven days a week and twelve hours a day. Defendant Marsh

claimed that Kennedy came to him on October 15, 2013 in uniform, Defendant Marsh stated he

asked Kennedy if he was active duty and Kennedy said he was. Defendant Marsh stated that by

the time he realized that Kennedy was not active duty it was too late to correct his error.



                                                  9
                                                                              Circulated 10/20/2015 04:14 PM




Defendant Marsh stated that he now understood that he should tell the court if he was unsure of

an answer and that he would do things differently in the future. This Court then imposed a fine of

five hundred dollars. Id. at 26-29.

        On June 3, 2014, Defendant Marsh filed a Notice of Appeal to Superior Court through

counsel. On June 30, 2014, after receiving all the notes of testimony, this Court ordered defense

counsel to file a Concise Statement of Errors pursuant to Pa.RAP. l 925(b), and defense counsel

did so on July 16, 2014.

                                              ISSUES

        I.      WHETHER THERE WAS SUFFICIENT EVIDENCE TO FIND
                DEFENDANT IN CONTEMPT.

        II.     WHETHER THE FINDING OF .CONTEMPT WAS AGAINST THE
                WEIGHT OF THE EVIDENCE.

                                          DISCUSSION

   I.         fflE EVIDENCE WAS SUFFICIENT TO FIND DEFENDANT IN
              CONTEMPT.

        'The evidence presented at the contempt hearing was sufficient to find Defendant in

contempt. A review of the sufficiency of the evidence to support a conviction requires that the

evidence be reviewed in the light most favorable to the Commonwealth as verdict winner.

Commonwealth v. Walter, 2004 PA Super. 147, 849 A.2d 265, 267 (2004) (citing

Co'mmonwealth v. Rose, 463 Pa. Super. 264, 344 A.2d 824, 825 (1975)). The Commonwealth is

also entitled to all favorable inferences which may be drawn from the evidence. Commonwealth

v. Sanchez, 2006 Pa. LEXIS 1833 (2006) (citing Commonwealth v. Collins, 550 Pa. 46, 50, 703

A.2d 418, 420 (1997)). The evidence put forth by the Commonwealth will be considered

sufficient if it establishes each material element of the crime beyond a reasonable doubt, even if

by wholly circumstantial evidence. Commonwealth v. Dargan, 2006 PA Super. 74, 897 A.2d


                                                 10
                                                                                  Circulated 10/20/2015 04:14 PM




496, 503 (2006) (citing Commonwealth v. DiStefano, 2001 PA Super. 238, 782 A.2d 574, 582

(2001 )).

        When determining whether the evidence is sufficient to support a guilty verdict, the

appellate court must examine the entire trial record and consider all of the evidence actually

received. Jg. However, the trier of fact is entitled to believe all, part or none of the evidence

received at trial and the appellate court cannot substitute its judgment for that of the fact-finder.

Commonwealth v. Frisbie, 2006 PA Super. 430, 889 A.2d 1271, 1274 (2006) (citing DiStefano,

782 A.2d at 574); Commonwealth v. Kim, 2005 PA Super. 383, 888 A.2d 847, 851 (2005)

(citing Commonwealth v. Champney, 574 Pa. 435, 832 A.2d 403, 408 (2003)). The facts and

circumstances established by the Commonwealth need not eliminate any possibility of the

defendant's innocence; rather, any doubt is to be resolved by the fact-finder unless the evidence

is so weak and inconclusive that, as a matter of law, no probability of fact could be concluded.

Commonwealth     V;   Lambert, 2002 PA Super. 82, 795 A.2d 1010 (2002) (citing Commonwealth

v. Cassidv, 447 Pa. Super. 192, 194, 668 A.2d 1143, 1144 (1995)).

        When reviewing a contempt conviction, much reliance is given to the discretion of the

trial judge. Accordingly, the appellate court is confined to a determination of whether the facts

support the trial court's decision. Conunonwealth v. Debose, 2003 PA Super 316, 833 A.2d 147,

149 (2003}(citing Williams v. Williams, 452 Pa. Super. 52, 681 A.2d 181, 183 (1996)). To find

direct criminal contempt there must be proof beyond a reasonable doubt of misconduct in the

presence of the court, committed with the intent to obstruct justice, that obstructs the

administration of justice. Stewart v. Foxworth, 2013 PA Super 91, 65 A.3d 468, 472 (2013)

(citing Himes v. Himes, 833 A.2d 1124, 1125-26 (Pa.Super. 2003)). Conduct constitutes an

obstruction of the administration of justice if it significarttly disrupts the proceedings. Yoskowitz



                                                  11
                                                                                Circulated 10/20/2015 04:14 PM




v. Yazdanfar, 2006 PA Super 120, 900 A.2d 900, 904 (2006) (citing Commonwealth v.

Martorano, 387 Pa.Super. 79, 563 A.2d 1193, 1197 (1989)). Wrongful intent will be found where

the contemnor knows or reasonably should be aware that his conduct is wrongful. Stewart, 65

A.3d at 472.

       In the case at bar, Defendant Marsh knew or should have known that his

misrepresentations to this Court would, and did indeed, obstruct the administration of justice by

causing a panel of eight selected jurors to be discharged. Defendant Marsh was asked multiple

times to define Kennedy's status with the military. He was asked specifically whether he was

sure that Kennedy was on active duty. In each instance Defendant Marsh responded

unequivocally that Kennedy was on active duty and assured this Court that he would be able to

bring Kennedy's active duty papers to court the next day. Even after being warned by this Court

that the jury would have to he discharged if these representations turned out to be false,

Defendant Marsh persisted in unequivocally stating that Kennedy was on active duty. As this

Court noted, Defendant Marsh's insistence and certitude in representing that Kennedy was on

active duty persuaded this Court to allow Kennedy to wear his uniform during jury selection. At

the contempt hearing, this Court stated, "I believed [Defendant Marsh]. I believed everything

thathe said. He was so insistent. He was so sure. He was so insistent that [Kennedy] was on

active duty that I said, okay." (N.T. 3/20/2014 p. 51). Defendant Marsh deliberately

misrepresented to this Court his client's status with the military. On the basis of his insistence

and certainty in making these misrepresentations, this Court allowed Kennedy to wear his

uniform during jury selection. Defendant Marsh knew or should have known that his insistence

and certainty would influence this Court in deciding whether to allow Kennedy to wear his

uniform, Furthermore, Defendant Marsh knew that his misrepresentations would significantly



                                                  12
                                                                                  Circulated 10/20/2015 04:14 PM




disrupt the proceedings after this Court warned him that the jury would have to be discharged if

Defendant Marsh was making false statements. Nevertheless, Defendant Marsh persisted in

misrepresenting his knowledge about Kennedy's status with the military. This Court would have

continued its reliance on Defendant Marsh's assurances if it had not conducted its own inquiry

and asked for clarification from Staff Sergeant Jackson. As a result of Defendant Marsh's

misrepresentations, all of the jury members who had seen Kennedy in his uniform had to be

discharged, and the administration of justice was obstructed. This was a significant waste of the

Court's resources and time, and delayed the commencement of Kennedy's trial. The evidence,

therefore, was sufficient to find Defendant Marsh in contempt.

    II,      m.E FINDING OF CONTEMPT WAS NOT AGAINST THE WEIGHT OF
             THE EVIDENCE.

          The finding of contempt in this case was not against the weight of the evidence. Under

Pennsylvania law, a weight of the evidence claim concedes that the evidence was sufficient to

sustain the verdict. Commonwealth v. Smith, 2004 PA Super. 77, 853 A.2d 1020, 1028 (2004)

(citing Commonwealth v. Bennett, 2003 PA Super. 212, 827 A.2d 469 (2003)). The weight of

the evidence is "exclusively for the finder of fact who is free to believe all, part, or none of the

evidence and to determine the credibility of the witnesses." Commonwealth v. Rice, 2006 PA

Super: 143, 902 A.2d 542, 546 (2006) (quoting Commonwealth v. Champney, 574 Pa. 435, 832

A.2d 403, 408 (2003)). In addition, "where the trial court has ruled on the weight claim below,

an appellate court's role is not to consider the underlying question of whether the verdict is

against the weight of the evidence, ... rather, appellate review is limited to whether the trial court

palpably abused its discretion in ruling on the weight claim." Commonwealth v. Kim, 2005 PA

Super. 383, 888 A.2d 847, 851 (2005) (quoting Champney, 832 A.2d at 408). An appellate court

cannot substitute its judgment for that of the fact finder; therefore, a verdict will be reversed only


                                                  13
                                                                                Circulated 10/20/2015 04:14 PM




in the extraordinary situation where the verdict is "so contrary to the evidence as to shock one's

sense of justice" and the award of a new trial is imperative so that right may be given another

opportunity to prevail, Commonwealth v. Tharp; 574 Pa. 202, 830 A.2d 519, 528 (2003) (citing

Conunonwealth v. Brown, 538 Pa. 410, 648 A.2d 1177, 1189, (1994)); Conunonwealth v. Smith,

580 Pa. 392, 861 A.2d 892, 896 (2005) ( citing Conunonwealth v. Drumheller, 570 Pa. 117, 808

A.2d 893, 908 (2002)).

       In the case at bar, the finding of contempt was not against the weight of the evidence. As

previously discussed, defendant repeatedly and consistently assured this Court that Kennedy was

on active duty with the military. Defendant Marsh made these representations to this Court

despite his alleged uncertainty about their truthfulness, and he persisted in misrepresenting to this

Court his knowledge regarding Kennedy's status with the military even after being warned by

this Court of the consequences if his misrepresentations proved to be inaccurate. At the

contempt hearing, Kennedy testified that he and Defendant Marsh never discussed whether he

was on active duty nor did they specifically discuss whether he should wear his military uniform

to court. Notwithstanding all of his assurances during jury selection that he believed Kennedy

was on active duty based upon representations made by Kennedy and his stepfather, Defendant

Marsh later claimed that he actually did not know what the term "active duty" meant. He further

stated that he was indifferent to Kennedy wearing his uniform during court proceedings. The

Court found this testimony to be patently incredible. This Court did not believe that Defendant

Marsh and Kennedy never discussed the uniform and Kennedy's military status. Furthermore,

this Court was incredulous that Defendant Marsh later claimed that he did not know what "active

duty" meant or that he did not care about Kennedy's ability to wear his uniform. This is

particularly incredulous in light of Defendant Marsh's repeated and adamant affirmations that



                                                 14
                                                                              Circulated 10/20/2015 04:14 PM




Kennedy was on active duty and his insistence that Kennedy should be permitted to wear his

uniform. Obviously, Defendant Marsh believed his client would derive some benefit in the eyes

ofthe jury by appearing in court in a military uniform. The Court, serving as factfinder, chose to

believe none of the evidence offered by Defendant Marsh at the contempt hearing, and instead

found that Defendant Marsh had recklessly or intentionally misled the Court. In light of this

Court's credibility determinations, it cannot be said that the contempt finding was so contrary to

the evidence so as to shock one's sense of justice. Therefore, the finding of contempt was not

against the weightof the evidence and this Court's decision should not be disturbed on appeal.




                                                15
                                                                              Circulated 10/20/2015 04:14 PM




                                         CONCLUSION

       After a review of the applicable rules of evidence, statutes, case law and testimony, this

Court committed no error. The evidence was sufficient to find Defendant Marsh in contempt.

The Court's finding of contempt was not against the weight of the evidence. Therefore, this

Court's decision should be upheld on appeal.



                                                                            BY THE COURT:


                                                                           I~                       1.




                                                16